Citation Nr: 0213767	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-23 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran had active service from January 1963 to January 
1965, February 1965 to February 1971, and July 1971 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

On his substantive appeal (VA-Form 9), received by the RO in 
November 2000, the veteran requested a hearing before a 
member of the Board to be held at the RO in Montgomery, 
Alabama.  It appears that a hearing was scheduled before a RO 
Hearing Officer, E. Cole, on January 17, 2001, but that the 
veteran failed to appear.  The record does not show that he 
withdrew his request for a hearing at the RO before a member 
of the Board.  The Board concludes, therefore, that a hearing 
before a member of the Board of Veterans' Appeals should be 
scheduled in this matter.  See 38 C.F.R. § 20.702 (e) (2001).

To ensure that VA has met any duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should schedule the appellant for 
a hearing before a traveling member of 
the Board.  The notice of the hearing 
should inform the appellant of the 
procedures for withdrawal of Board 
hearing requests, as outlined in 38 
C.F.R. § 20.702(e) (2001).  The Board 
further notes that if this hearing is not 
held for any reason, the RO should 
consider readjudicating the veteran's 
claim in light of the newly-enacted 
Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5013A, 
5106, 5107, 5126 (West Supp. 2002).

After the appellant and his representative have been given an 
opportunity to appear at a travel Board hearing, the claims 
folder shall be returned to this Board for further appellate 
review.  No action is required by the appellant until he 
receives further notice.

The purpose of this remand is to comply with the governing 
adjudicative procedures.  The Board intimates no opinion as 
to the ultimate outcome of this case. The appellant need take 
no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




